Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The Amendment filed 08/02/2021 in response to the Office Action of 3/10/2021 is acknowledged and has been entered.  Claims 47, 49, 55, 58-59, 70-73, 78-81 are pending.  Claims 48, 50-54, 56-57, 60-69, 74-77, 82-89  have been cancelled.  Claim 47 and 55 have been amended.  
Claims 47, 49, 55, 58-59, 70-73, 78-81 are currently under consideration in view of the elected species.
Objection to Specification
7.    The use of the trademark has been noted in throughout this application as for example the use of OCTET®,[0192] ATCC®CRL9618 TM[019. , It should be capitalized wherever it appears and be accompanied by the generic terminology.8.   Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as 

Claim interpretation 
Each of the independent claim 47 and 55 have been amended to recite  detecting hamster PLBL2 in a sample comprising  (a) contacting a first capture antibody that binds hamster PLBL2 with the sample thereby generating a PLBL2-capture antibody complex; (b) contacting a second detection antibody that binds hamster PLBL2 with the PLBL2- capture antibody complex; and (c) detecting the second antibody bound to the PLBL2-capture antibody complex. wherein PLBL2 is in a sample obtained from the host cell line (claim 47)  wherein the sample is whole cell culture fluid (claim 49) wherein the sample is from recombinant polypeptide-expressing cell line i.e.  product cell line (claim 55), 
The scope of the claims has changed as each of the a first capture antibody that binds hamster PLBL2 with the sample thereby generating a PLBL2-capture antibody complex and second detection antibody that binds hamster PLBL2 with the PLBL2- capture antibody complex  is specific to the PLBL2 i.e. target molecule in the claimed samples as defined by the specification [0042][0043].  Such antibodies that bind to PLBL2,as disclosed in the specification, refer to an antibody that is capable of binding PLBL2, e.g., hamster PLBL2 with sufficient affinity such that the antibody is useful as an agent in targeting PLBL2, e.g., as an agent in the assays described herein. In one embodiment, the extent of binding of an anti-PLBL2 antibody to an unrelated, non-PLBL2 protein is less than about 10% of the binding of the antibody to PLBL2 as 
Enablement
Claims 47, 49, 55, 58-59, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. 
The claimed a first capture antibody that binds hamster PLBL2 with the sample thereby generating a PLBL2-capture antibody complex and the second detection antibody that binds hamster PLBL2 with the PLBL2- capture antibody complex 
appears to be critical  for detecting the second antibody bound to the PLBL2-capture antibody complex. wherein PLBL2 is in a sample obtained from the host cell line (claim 47)  wherein the sample is whole cell culture fluid (claim 49) wherein the sample is from recombinant polypeptide-expressing cell line i.e.  product cell line (claim 55), 
The specification discloses that the 2 existing commercial PBL2  ELISA assays are not able to detect PLBL2 as required by the claims in the claimed samples, specifically the ELISA kit from USN Life science [0186] and the ELISA kit from CUSABIO [0187].  The specification discloses the reason for such lack of reactivity is low affinity for the CHO-PLBL2 present in the tested host cell line/product line or inability to bind CHO-PLBL2 due to high levels of recombinant product i.e. human IgG, indicating the need to develop new anti-PLBL2 antibodies to enable accurate quantification of PLBL2 impurities in the CHO host cell lines [0188].  Further, the specification discloses novel antibodies as recited in claims 70-73, 78-81 enable detection as claimed.  The novel antibodies detecting the second antibody bound to the PLBL2-capture antibody complex wherein PLBL2 in a sample obtained from the host cell line (claim 47) wherein the sample is from recombinant polypeptide-expressing cell line i.e.  product cell line (claim 55).. but not included in the claim(s) thus, is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
    Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47, 49, 55, 58-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen.Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The teachings of the specification and the claimed invention:
The instant claims are drawn to methods using the genus a first capture antibody that binds hamster PLBL2 with the sample thereby generating a PLBL2-capture antibody complex and the genus second detection antibody that binds hamster PLBL2 with the PLBL2- capture antibody complex  for detecting the second antibody bound to the PLBL2-capture antibody complex, wherein PLBL2 is in a sample obtained from the host cell line (claim 47)  wherein the sample is whole cell culture fluid (claim 49) wherein the sample is from recombinant polypeptide-expressing cell line i.e.  product cell line (claim 55), as part of the invention.
The specification discloses desirable antibodies should be capable of binding PLBL2, e.g., hamster PLBL2 with sufficient affinity such that the antibody is useful as an agent in targeting PLBL2, e.g., as an agent in the assays described herein. In one embodiment, the extent of binding of an anti-PLBL2 antibody to an unrelated, non-PLBL2 protein is less than about 10% of the binding of the antibody to PLBL2 as measured, e.g., by a radioimmunoassay (RIA). In certain embodiments, an antibody that binds to PLBL2 has a dissociation constant (Kd) of :S lμl\tI, :S 100 nM, :S 10 nM, :S 1 nM, :S 0.1 nM, :S 0.01 nM, or :S 0.001 nM (e.g. 10-8 Mor less, e.g. from 10-8 M to 10-13 M, e.g., from 10-9 M to 10-13 M).[0052].  However, the specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties.  The specification fails to provide sufficient specific structural or physical information so as to define a genus 
  The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.  
Instead, the specification also discloses that the 2 existing commercial PBL2  ELISA assays are not able to detect PLBL2 in the assayed samples, specifically the ELISA kit from USN Life science [0186] and the ELISA kit from CUSABIO [0187].  The specification discloses the reason for such lack of reactivity is low affinity for the CHO-PLBL2 present in the tested  host cell line/product line or inability to bind CHO-PLBL2 due to high levels of recombinant product i.e. human IgG, indicating the need to develop new anti- PLBL2 antibodies to enable accurate quantification of PLBL2 impurities in the CHO host cell lines [0188].  In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  
Further, the specification has not disclosed and the prior art does not teach how to predict the structure of a genus of antibodies that a particular region binds PLBL2  in complex samples as required by the instant claims.  The specification does not describe structural features, in structural terms, that are common to the genus. That is, the specification provides neither a representative number of species to describe the claimed genus, nor does it provide a description of structural features that are common to species.  In essence, the specification simply directs those skilled in the art to go figure out for themselves what the claimed antibodies look like.  
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  
Field of the Invention and State of the Art
The invention relates to methods using antibodies, monoclonal or polyclonal, that bind  to PLBL2 from host/product  cell lines i.e. CHO for the detection of CHO-PLBL2. Generating antibodies against PLBL2, is known in the art (see ELISA kit disclosed in the instant specification and of record). However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (PTO-892).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope).  While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques were used in the art to approximate the epitope.  Some of these techniques are illustrated by Corada et al., Blood, 2001; 97:1679-84 (PTO-892).  Corada used recombinant fragments of the antigen and peptide scanning to map 
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody and its cognate epitope, which antibody structures predictably would function as claimed. 
Thus, a disclosure of 2 clones is not sufficient for a skilled artisan to predict the claimed genus of antibodies that are capable to bind  PLBL2 with sufficient specificity and not cross-react with proteins present in the affinity in the claimed samples.   One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function alone does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is.  Further, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

Claim analysis 
The instant claims when given the broadest reasonable interpretation do not recite a general antibody, but an antibody having a specific desired activity.  Specifically claims encompass a method using the genus a first capture antibody that binds hamster PLBL2 with the sample thereby generating a PLBL2-capture antibody complex and the genus second detection antibody that binds hamster PLBL2 with the PLBL2- capture antibody complex  for detecting the second antibody bound to the PLBL2-capture antibody complex. wherein PLBL2 is in a sample obtained from the host cell line (claim 47)  wherein the sample is whole cell culture fluid (claim 49) wherein the sample is from recombinant polypeptide-expressing cell line i.e.  product cell line (claim 55),
The description of 2 clones fails to adequately describe the genus.  In addition, Applicant has shown that there is substantial variation within the genus as commercial antibodies are unable to function as claimed. Therefore, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus MPEP2163(II)A(3)a(ii). 
Based on the state of the prior art, a disclosure of 2 monoclonal antibody clones and 1 polyclonal antibody, would not permit a skilled artisan to envision the subgenus of antibodies comprising structural features of a genus of antibody with claimed function.  The disclosure therefore does not show that applicant is in possession of the necessary 
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 47, 49, 55, 58-59, 70-73, 78-81 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24  US PAT 9,945,858   referred as ‘858.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite detecting the same marker PLBL2 in the 
Applicant did not present any arguments. 

It is noted that proposed amendments to include the limitations of claims 70-73, 78-81 in the respective base claims were presented telephonically to the attorney of record on 4/8/2020 in an effort to advance prosecution but Applicant declined. 

Conclusion
All other objections and rejections recited in the Office Action of 3/10/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641